1    Ruby Lieberman California State Bar # 154304
     369 Pine Street, #725
2    San Francisco, CA 94104
     Tel. (415) 362-5158
3    Fax. (415) 693-9411
     Attorney for Plaintiffs
4
                                   UNITED STATES DISTRICT COURT
5                                 EASTERN DISTRICT OF CALIFORNIA
6

7    Iqra AFZAL, et al.,                               No. 2:19-cv-1856-WBS AC
8                       Plaintiffs,
9           v.
10
     Michael POMPEO,                                  JOINT STIPULATION AND
11   et al.,                                          [PROPOSED] ORDER RE:
                                                      DISMISSAL AND
12                      Defendants.                   EAJA MOTION
13

14

15          Plaintiffs brought this action asking the court to compel Defendants to complete
16   processing of the immigrant visa application in this case. Defendants have completed processing
17   of the application and have issued the visa. The parties therefore stipulate to voluntary dismissal
18   of this case with this Court retaining jurisdiction to consider Plaintiff’s Motion for Attorney fees
19   pursuant to the Equal Access to Justice Act, the deadline for which is governed by 28 USC §
20   2412 (d). The Motion therefore will be filed no later than within 30 days of the 60 days allowed
21   for appealing this Dismissal.
22   Dated: January 24, 2020                       Respectfully submitted,
23

24                                                 s/ Ruby Lieberman
                                                   RUBY LIEBERMAN
25                                                 Attorney for Plaintiff
26
     Dated: January 24, 2020                       s/Audrey B. Hemesath
27                                                 AUDREY B. HEMESATH
                                                   Assistant United States Attorney
28


                                                                                                            1
1

2

3
                                          ORDER
4
           Pursuant to the terms of the parties’ stipulation for voluntary dismissal, IT IS HEREBY
5
     ORDERED that:
6
           1. The matter is dismissed;
7
           2. This Court retains jurisdiction to adjudicate a Motion submitted by Plaintiff under the
8
               Equal Access to Justice Act;
9
           3. The deadline for any application for an award under the Equal Access to Justice Act is
10
               governed by 28 USC § 2412 (d).
11

12
               IT IS SO ORDERED.
13
     Dated: January 27, 2020
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
